ORDER

PER CURIAM.
Linda Figgemeier (Wife) appeals the judgment of the Circuit Court of St. Charles County dissolving her marriage to James Figgemeier (Husband). Wife claims the trial court erred in awarding Husband his entire pension because the record contained insufficient evidence of the pension’s value.
We have reviewed the briefs of the parties and the record on appeal and find no error in any of the respects alleged. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).